Citation Nr: 0103356	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  97-32 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation greater than 30 percent for 
anxiety neurosis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran had essentially continuous active duty service 
from June 1937 to November 1943.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 rating decision 
by the Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 1999, the 
Board remanded this matter for further development.  Such 
development has been accomplished and this matter is now 
returned to the Board for consideration.


FINDINGS OF FACT

1.  Medical evidence demonstrates the veteran's service- 
connected anxiety disorder is manifested primarily by 
depression and results in mild occupational and social 
impairment.  

2.  The anxiety disorder is not manifested by reduced 
reliability and productivity due to such symptoms as 
flattened affect, circumstantial circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships. 


CONCLUSION OF LAW

The criteria for a disability evaluation greater than 30 
percent for anxiety neurosis are not met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9400 (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned to his 
service-connected anxiety neurosis is inadequate to reflect 
its current level of severity.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000). This law rewrites 
the 38 U.S.C. §§ 5 100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A review of the claims file shows that the veteran has been 
provided with a recent and thorough VA examination and has 
not alleged that any records of probative value that may be 
obtained, and which have not already been associated with the 
claims file, are available.  Accordingly, the Board concludes 
that the duty to assist was satisfied in the present case, 
under the new law.  Further, remanding the claim for 
additional development under the new statute is not 
necessary, and reviewing the claim as to this issue without 
remanding it is not prejudicial to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria. 38 U.S.C.A. § 1155. 
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life. 38 
C.F.R. § 4.10. If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

The record shows that entitlement to service connection for 
psychoneurosis, conversion hysteria was granted by the Los 
Angeles, California RO in May 1945.  A noncompensable 
evaluation was assigned for the disorder.  In a March 1985 
rating decision, the RO granted an increased evaluation to 10 
percent for the veteran's psychiatric disability, and also 
granted a temporary total disability evaluation for a period 
of hospitalization between March and August 1983 and between 
October 1983 and January 1984.  In an October 1986 rating 
decision, the Board granted a 30 percent evaluation for the 
anxiety disorder, which was confirmed and continued in the 
April 1997 decision currently on appeal.

Anxiety Neurosis is evaluated as Generalized Anxiety Disorder 
under the General Rating Formula for Mental Disorders.  This 
formula states that a 30 percent disability rating is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9400 (2000).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent evaluation is warranted for the following 
symptoms: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial  
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130.

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied. 38 U.S.C.A. § 
5107 (West 1991), Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

The evidence includes service medical records, which reveal 
that in June 1943 he was hospitalized for psychoneurosis and 
war neurosis, with symptoms that included irritability, 
dissatisfaction, nervousness, inability to sleep, increased 
startle reaction and anorexia.  

An April 1945 VA examination report noted complaints of being 
easily upset, quick tempered and prone to tire easily.  The 
diagnoses included psychopathic personality, pathologic 
emotionality with emotional instability; and psychoneurosis, 
conversion hysteria, very mild.

VA progress notes reveal treatment throughout 1983 for 
psychiatric symptoms, including complaints of anxiety, 
depressed mood, sleep problems, weight loss and low energy in 
March 1983, and he was admitted to a day hospital the same 
month, with a diagnosis of major depression.  

In October 1983 he was hospitalized with a complaint of being 
depressed, but also showed paranoid manifestations, and was 
also found to have been inappropriately medicated.  He 
remained hospitalized until December 1983 with a final 
diagnoses that included primary depressive reaction and 
passive aggressive personality disorder.  He continued with 
psychiatric treatment and social work follow up with the VA 
through 1984 and 1985, and symptoms included depression and 
weight loss.  He was assessed with chronic dysthymia in 
January 1986.  In February 1986 he was found to have anxiety 
with somatization, rule out depression, with a history of 
having tried many antidepressants.  In April 1986 he was 
placed in a stress management group.  A private treatment 
record from June 1987 assessed him with chronic anxiety.

In November 1996 the veteran was hospitalized for complaints 
of depression and pain.  He was noted to be very anxious and 
depressed, although very fluent and coherent.  He had no 
hallucinations or delusions and not suicidal, although he 
expressed a great deal of anguish.  He related some 
extraordinary pre war events which were questionable as to 
their authenticity.  An interview with the veteran's wife 
indicated that the veteran had a tendency to exaggerate and 
embellish tales of his military service, although some 
exposure to combat stressors was not ruled out.  The veteran 
did relate having nightmares based on war experiences.  He 
reported numerous attempts to treat depression with 
medication, with the most effective medication as Nardil.  
The remainder of this hospital report addressed numerous 
physical problems that the veteran was experiencing, although 
the psychiatric diagnostic impression rendered included 
possible PTSD with depressive symptoms, versus chronic 
dysthymia apparently responsive to treatment with 
tranylcypromine and character disorder, unspecified.  A 
highly dysfunctional relationship with his wife was also 
noted.  His GAF was 60 on admission and 75 on discharge.

From January to February 1999 the veteran was hospitalized 
for psychiatric as well as other health problems.  A triage 
note revealed complaints of having been anxious, depressed 
and worried about his wife's health.  A treatment note from 
February 1999, assessed him with a manic psychosis, which a 
physician concurred was probably activated by Parnate, and it 
was recommended to be discontinued.  It was commented that, 
according to one source, the veteran had a tendency to 
exaggerate his condition.  The physician explained the 
bipolar diagnosis to the veteran and the aggravation of manic 
behavior by Parnate.

A February 1999 treatment record from this period of 
hospitalization was signed by the chief of medical 
psychiatry, and stated that labs, exam and observation on the 
ward were not showing anything more than a chronically 
unhappy, paranoid man, able to do his own self care, but who 
did not appear disorganized, out of control or suicidal.  He 
was diagnosed with anxiety disorder, not otherwise specified, 
rule out PTSD.  He was discharged in mid-February 1999, and 
returned to his living situation with his wife in the 
apartment.  After discharge the veteran indicated on follow 
up that he was too stressed from dealing with his bedridden 
wife to drive himself safely to the clinic and arrangements 
were made to refill the Depakote and lorazepam which had run 
out.  

The report from a June 1999 VA examination noted the veteran 
to present in a cooperative fashion.  He was appropriately 
and casually groomed and dressed.  His chief complaint was 
that he was depressed.  He presented with many somatic 
complaints during the examination.  His wife was noted to be 
dying from dementia in a board and care facility which 
depressed him more.  He slept a fair number of hours and ate 
roughly three meals a day.  He did not report feelings of 
worthlessness or helplessness.  His self-esteem was good.  He 
reported recent treatment with antidepressants and reported 
responding to such treatment.  His pain management was 
initially managed with codeine, and more recently morphine.  
Social history included a two-year college education, and a 
history of marriage since 1956.  His financial support was 
described as coming from Social Security and the VA.  He 
currently lived alone and socialized with family members.  He 
described being proud of being a grandfather and great 
grandfather.  His activities of daily living included cooking 
and taking care of light household activities.  He described 
visiting his sister.  He was said to manage his diabetes 
himself.  He would spend time outside his household taking 
daily walks.  

On mental status examination he appeared his stated age with 
normal appearance, normal alertness, normal attention span 
and normal posture.  No unusual movements were noted.  No 
compulsive behaviors were noted.  His general attitude was 
characterized by adequate effort and compliance.  His speech 
was characterized by normal rate, increased quantity and soft 
amplitude without impediment.  He denied suicidal or 
homicidal thought or delusional thoughts.  Mild suspicion was 
noted in describing his wife's redistribution of funds.  He 
denied any auditory or visual hallucinations, and denied 
history of derealization or flashbacks.  He had no increased 
arousals or cues reminding him of service.  His thought 
process was characterized by logical associations and 
circumstantial style.  His mood was depressed, but affect was 
in normal range.  He was alert and oriented times name, 
place, date and purpose.  He showed no defects in remote or 
recent memory.  He was able to understand proverbs and showed 
abstract thought.  His ability to name common objects was 
normal.  His estimated intelligence and fund of knowledge 
were average to above average.  His insight and judgment were 
fair.  The DSM IV Axis I diagnosis included adjustment 
disorder secondary to a medical condition and opioid 
dependence.  Axis II diagnosis included narcissistic 
personality disorder traits.  Multiple medical conditions 
were also noted including diabetes, low back pain and status 
post prostate gland removal.  His current GAF was 60.  

A discussion stated that no acute symptoms of depression and 
anxiety associated with the veteran's military experience 
were noted during the day's interview.  A high tolerance to 
Morphine with the ability to drive and still experiencing 
pain led to the diagnosis of opioid dependence.  He was noted 
to have an eleven-year history of using Codeine, which 
increased his tolerance for opioids over time.  There were no 
PTSD symptoms noted and he did not display increased startle 
response or arousal secondary to reminders of World War II.  
The established (service connected) diagnosis was noted to be 
anxiety neurosis, however this examiner did not note any 
symptoms of anxiety neurosis at this time.  The diagnosis 
established after World War II did not meet the criteria 
under DSM IV.  The present symptoms were consistent with the 
Axis I and II diagnoses described above.  Regarding 
functional impairment, he was competent for VA purposes, with 
no symptoms of dementia noted.  The veteran was not capable 
of carrying out technical or complicated instructions, but 
appeared capable of concentrating adequately to maintain a 
part time work schedule.  His GAF score was 60 mainly due to 
a fairly preserved mental status examination.  He was mildly 
impaired socially and occupationally due to his mental 
disorder and combined medical problems.  He was able to 
communicate with his family and maintain independent living.  
Although the veteran could work, he may have an impairment in 
the ability to relate and interact with supervisors, 
coworkers or the public due to problems establishing 
trustworthy relationships and his personality structure.  

Upon review of the evidence, and application of the pertinent 
laws most favorable to the veteran, the Board finds that the 
clear preponderance of the evidence shows that the symptoms 
associated with the veteran's anxiety disorder do not meet or 
approximate the criteria for a higher evaluation. 

The report of the June 1999 VA examination shows the veteran 
to have had essentially no symptoms of anxiety disorder 
during this particular examination.  The veteran's overall 
medical history reveals chronic psychiatric pathology, to 
include his anxiety disorder causing difficulty in 
establishing and maintaining effective work and social 
relationships.  However, the evidence shows a pattern of the 
symptoms from his anxiety disorder waxing and waning in 
severity over time.  The most recent medical evidence from 
treatment records taken from January to February 1999 a few 
months prior to the June 1999 examination do reveal the 
anxiety symptoms to have been exacerbated to a point which 
required hospital treatment, although the initial psychosis 
demonstrated on admission was shown to have been induced by 
medication.  He carried a diagnosis of anxiety disorder prior 
to discharge, and the symptoms from this disorder appeared to 
have affected his occupational and social functioning.  

His symptoms, however, have not been shown to be consistent 
with the criteria for an evaluation greater than 30 percent, 
in that they are not productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  On recent testing, his thought process 
was logical and he was alert and well oriented.  He was 
depressed, but his affect was normal.  His insight and 
judgment were fair.  It was estimated that his social and 
industrial impairment was mild.  The Board finds, based upon 
the entire record, that the veteran's overall disability 
picture does not more nearly approximate the criteria for a 
higher rating. See 38 C.F.R. § 4.7.


ORDER

An evaluation greater than 30 percent for anxiety disorder is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

